Exhibit 21 TEXAS INSTRUMENTS INCORPORATED AND SUBSIDIARIES LIST OF SUBSIDIARIES OF THE REGISTRANT The following are current subsidiaries of the Registrant. Subsidiary and Name Under Which Business is Done Where Organized Benchmarq Microelectronics Corporation of South Korea Delaware Burr-Brown Europe Limited United Kingdom Burr-Brown International Holding Corporation Delaware Butterfly Communications Inc. Delaware Integrated Circuit Designs, Inc. Maryland Luminary Micro Asia Limited Hong Kong Luminary Micro Europe Limited United Kingdom Luminary Micro India Private Limited India Telogy Networks, Inc. Delaware Texas Instruments Asia Limited Delaware Texas Instruments Austin Incorporated Delaware Texas Instruments Australia Pty Limited Australia Texas Instruments Belgium S.A. Belgium Texas Instruments Berlin GmbH Germany Texas Instruments Business Expansion GmbH Germany Texas Instruments Canada Limited Canada Texas Instruments China Incorporated Delaware Texas Instruments China Trading Limited Hong Kong Texas Instruments (Cork) Limited Ireland Texas Instruments CZ, s.r.o. Czech Republic Texas Instruments de Mexico, S. de R.L. de C.V. Mexico Texas Instruments Denmark A/S Denmark Texas Instruments Deutschland GmbH Germany Texas Instruments Espana, S.A. Spain Texas Instruments Foreign Sales Corporation Barbados Texas Instruments France S.A. France Texas Instruments Gesellschaft m.b.H. Austria Texas Instruments Holland B.V. Netherlands Texas Instruments Hong Kong Limited Hong Kong Texas Instruments (India) Private Limited India Texas Instruments International Capital Corporation Delaware Texas Instruments International Holding Company S.à R.L. Luxembourg Texas Instruments International Management Company S.à R.L. Luxembourg Texas Instruments International (Overseas) Limited United Kingdom Texas Instruments International Trade Corporation Delaware Texas Instruments International (U.S.A.) Inc. Delaware Texas Instruments (Ireland) Limited Ireland Texas Instruments Israel Ltd. Israel Texas Instruments Israel Medical (2009) Ltd. Israel Texas Instruments Israel Trading (2003) Ltd. Israel Texas Instruments Japan Limited Japan Texas Instruments Korea Limited Korea Texas Instruments Lehigh Valley Incorporated Delaware Texas Instruments Limited United Kingdom Texas Instruments Low Power Wireless San Diego LLC Delaware Texas Instruments Malaysia Sdn. Bhd. Malaysia Texas Instruments Marketing & Finance GmbH & Co. KG Germany Texas Instruments Melbourne Incorporated Florida Texas Instruments Northern Virginia Incorporated Delaware Texas Instruments Norway AS Norway Texas Instruments Oy Finland Texas Instruments Palo Alto Incorporated California Texas Instruments (Philippines) LLC Delaware Texas Instruments Richardson LLC Delaware Texas Instruments Santa Rosa Incorporated California Texas Instruments Semiconductor Technologies (Shanghai) Co., Ltd. China Texas Instruments Semiconductores e Tecnologias Ltda. Brazil Texas Instruments (Shanghai) Co., Ltd. China Texas Instruments Singapore (Pte) Limited Singapore Texas Instruments Sunnyvale Incorporated Delaware Texas Instruments Taiwan Limited Taiwan Texas Instruments Trade & Investment Company S.A. Panama Texas Instruments Tucson Corporation Delaware TI Europe Limited United Kingdom TI (Philippines), Inc. Philippines Unitrode Corporation Maryland Unitrode-Maine Maine
